COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-042-CV
 
  
JOSE 
L. CARDENAS, INDIVIDUALLY                                      APPELLANTS
AND 
D/B/A OIL SERVICES AND
CONSTRUCTION 
COMPANY
   
V.
   
FORT 
WORTH TRANSPORTATION                                              APPELLEE
AUTHORITY.
  
   
----------
 
FROM 
THE 17TH DISTRICT COURT OF TARRANT COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
ON REHEARING
 
----------
 
        We 
grant Appellant's motion for rehearing, withdraw our opinion and judgment of 
March 31, 2005, and substitute the following in their place.
        Appellant 
Jose L. Cardenas, individually and d/b/a Oil Services and Construction Company, 
filed an untimely appeal from the trial court's dismissal of the underlying 
lawsuit for want of prosecution. After we dismiss the appeal for want of 
jurisdiction, he filed a motion for rehearing seeking to dismiss the appeal 
voluntarily. It is the court's opinion that the motion should be granted; 
therefore, we dismiss the appeal. See TEX. 
R. APP. P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of appeal, for which let execution issue. See TEX. R. APP. 
P. 42.1(d).
    
   
                                                                  PER 
CURIAM
  
  
 
PANEL 
D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: 
May 5, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.